Amended order, granted December 27, 1977, unanimously modified by striking the first and the last two ordering paragraphs therefrom and substituting therefor a directive that plaintiff’s motion for summary judgment is granted to the extent of declaring that each insurer is obligated to share equally in the defense of the underlying action but that liability to pay any judgment shall be determined in accordance with the outcome of the trial thereof and any appeal therefrom, and, as modified, that order and the order granted December 5, 1977 are affirmed, with costs to plaintiff (see Cordial Greens Country Club v Aetna Cas. & Sur. Co., 41 NY2d 996). (Appeals from orders of Erie Supreme Court — summary judgment.) Present —Marsh, P. J., Dillon, Hancock, Jr., Schnepp and Witmer, JJ.